DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 3-29-2022 have been fully considered by the Examiner and are addressed in the instant Office Action. 
	Claim 7 has been cancelled.
	Claims 1, 3, 5, 8, and 9 are amended.
	Claims 1-6 and 8-9 are currently pending and rejected as explained in the instant Office Action below. 
Response to Arguments
Applicant's arguments filed on 3-29-2022 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and the office action has been updated accordingly. 
 Regarding the Applicant’s arguments on pages 9-10 directed towards the 112(a) rejections, the 112(a) rejections have been withdrawn based on the amendments to the claims. In particular, the amendments to the claims have addressed the issues set forth in the 112(a) rejections. 
Furthermore, the Applicant’s arguments directed towards the 112(a) rejections of claim 6 are persuasive, wherein the Examiner agrees that one of ordinary skill in the art at the time of the invention would understand how to make and use a time constant as claimed based on the original disclosure as filed. The 112(a) rejections of claim 6 have been withdrawn.

Regarding the Applicant’s arguments on pages 9-10 directed towards the 112(b) rejections, regarding claim 2, the claims language itself is still unclear because the claim language “supplies” does not appear to clearly modify the “third power”. Specifically, the Applicant’s explanation describes the invention with greater clarity than the actual claim language. The 112(b) rejection is maintained. 
Regarding the 112(b) rejection of claim 8, it appears that claim 8 is still written in independent form regardless of the amendments to the instant claims. Furthermore, it is still unclear which specific limitations from claim 1 are required and/or are not required. The 112(b) rejection is maintained.
The 112(b) rejection of claim 9 has been withdrawn in view of the amendments to claim 9.
Regarding the Applicant’s arguments on pages 11-13 directed towards the 103 rejections, it appears that the Applicant’s arguments are directed towards the amendment to the claims, which have altered the scope of the claims. The prior art of record Goto and Koike have been withdrawn and new prior art has been applied. Please see the official reasoning in the instant Office Action below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim language “and supplies to the counter as a power source” is unclear and renders the claim language ambiguous.
The claim language uses unconventional grammar and/or contains typographical errors, wherein it is unclear what claim elements the word “supplies” is modifying. 
For the purposes of examination only, the Examiner has interpreted claim 2 to mean that power is used with respect to a counter in some way.
Regarding claim 8, the claim language “rotation angle detection device according to claim 1” is unclear and renders the claim language ambiguous. 
It is unclear how many limitations of claim 1 are required for claim 8. Claim 8 does not recite which claim elements form claim 1 are required. Furthermore, claims 8 appears to be written in independent form but is dependent upon claim 1.
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that, at most, one arbitrary claim element of claim 1 is required for claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US Publication No. 2018/0234039) in view of Kawano (US Publication No. 2020/0284614) and Yoshikawa (JP2018177005).
Regarding claim 1, Kuwahara teaches A rotation angle detection device (see at least para.[0038], “a motor drive control apparatus 45”, wherein the motor drive control apparatus 45 performs detecting of rotational angles using sensor within the motor drive control apparatus 45 itself) comprising: 
a first sensor (see at least para.[0045], Kuwahara teaches “The motor rotation sensor 46”) that is supplied with power when a power switch is on (see at least para.[0122], Kuwahara teaches “the IG switch 62 is in the ON state, and the power from the battery 61 is supplied to the first and second rotation information detection function units 51 and 52 via the power control unit 50 in the normal supply state”) and outputs a first sensor signal in accordance with a rotation of a motor rotation shaft of a motor (see at least para.[0045], Kuwahara teaches “The motor rotation sensor 46 is a magnetic sensor for detecting rotational position information of the electric motor 44” ), and to which power supply is stopped when the power switch is off (see at least para.[0006], Kuwahara teaches ending a first power delivery when the ignition is turned off,   “a power control unit that, when it is determined that an ignition switch is in an OFF state, intermittently supplies power from a battery to the rotation information detection function unit at a first interval set in advance during the OFF state of the ignition switch”); 
an angular position calculation unit (see at least para.[0289], Kuwahara teaches “the rotational position information input to the counter unit is "(sin 8, cos 8)." However, the invention is not limited to this configuration as long as it is the rotational position information. For example, rotational position information subjected to angular calculation may be employed”) that is supplied with power when the power switch is on and calculates angular position information representing an angular position of the motor rotation shaft based on the first sensor signal (see at least para.[0289], Kuwahara teaches “the rotational position information input to the counter unit is "(sin 8, cos 8)." However, the invention is not limited to this configuration as long as it is the rotational position information. For example, rotational position information subjected to angular calculation may be employed”), and to which power supply is stopped when the power switch is off (see at least para.[0006], Kuwahara teaches ending a first power delivery when the ignition turned off,  “a power control unit that, when it is determined that an ignition switch is in an OFF state, intermittently supplies power from a battery to the rotation information detection function unit at a first interval set in advance during the OFF state of the ignition switch”); 
a second sensor (see at least para.[0068], Kuwahara teaches “the second rotational position information detector 46c”) that outputs a second sensor signal including a sine-wave signal and a cosine-wave signal in accordance with a rotation of the motor rotation shaft (see at least para.[0068], Kuwahara teaches “the second rotational position information detector 46c can detect a magnetic flux of the multipolar ring magnet 46a changing depending on a rotational position of the motor rotation shaft 44a as a magnetic detection signal having sine and cosine waveforms (the second motor rotational position signal (sin 82, cos 82))”); 
a power management unit (see at least para.[0044], “a power control unit 50”) that supplies first power that is continuous power to the second sensor when the power switch is on (see at least para.[0058], “When it is determined that the IG switch 62 is in the ON state on the basis of the IG signal, the power control unit 50 performs a control for continuously supplying the power from the battery 61 to the first and second rotational position information detectors 46b and 46c”) , supplies second power that is intermittent power to the second sensor when the power switch is off (see at least para.[0105], Kuwahara teaches “The first and second rotation information detection function units 51 and 52 are intermittently supplied with power from the battery 61 via the power control unit 50 even when the IG switch 62 becomes an OFF state”), and outputs rotation number information representing a rotation number of the motor rotation shaft based on the second sensor signal (see at least para.[0116], Kuwahara teaches “the power supply control unit 50b determines whether or not the motor rotation number is equal to or higher than a preset rotation number cot set in advance on the basis of the rotational displacement input from the rotational displacement detector 50a during the first intermittent supply state”); 
and a rotation angle calculation unit (see at least para.[0054], “the controller 48) that is supplied with power when the power switch is on (see at least para.[0054], “when the IG switch 62 is switched from the OFF state to the ON state”) and calculates rotation angle information representing a rotation angle of the motor rotation shaft based on the angular position information and the rotation number information (see at least para.[0054], Kuwahara teaches “when the IG switch 62 is switched from the OFF state to the ON state, the controller 48 according to the first embodiment calculates the steering angle 8s at the time of switching from the OFF state to the ON state on the basis of the steering angle 8s and the change amount of the motor rotation position (count values Cs and Cc described below) immediately before the OFF state and the change amount of the motor rotation position immediately after switching to the ON state stored in a nonvolatile memory (not shown) in advance”. Also, see at least para.[0247], Kuwahara teaches “second counter unit 472c and the second memory unit 472d measure the second count values Cs2 and Cc2 as a change amount of the rotational position of the electric motor 44 and the second rotation count Rt2 as a rotation count of the electric motor 44”), and to which power supply is stopped when the power switch is off (see at least para.[0189], Kuwahara teaches “the first and second rotation angle calculation units 471e and 472e and the first and second output determination units 471/ and 472/ are not operated since no power is supplied”), wherein the power management unit includes: 
a power supply unit that generates the first power and the second power (see at least para.[0105], Kuwahara teaches “the power control unit 50”); 
and a counter that detects a rotation number of the motor rotation shaft (see at least para.[0261], Kuwahara teaches “detect the abnormality in two chances by outputting the calculated motor rotation angle or the measured count value to the controller 48 and allowing the controller 48 to compare the motor rotation angle or the count value between each channel”. Also, see at least para.[0261], Kuwahara teaches “when the motor rotation number starts to decrease in the normal supply state, the first and second counter units 471c and 472c can count the value corresponding to the change of the first and second digital rotation position signals while the power control unit 50 is operated in the second intermittent supply state”).
Kuwahara does not expressly indicate second power that is intermittent power having a voltage lower than the first power, 
a comparator that operates using the first power supplied from the power supply unit as a power source and compares a first reference voltage based on a voltage of the first power and the second sensor signal when the power switch is on, and operates using the second power supplied from the power supply unit as a power source and compares a second reference voltage based on a voltage of the second power and the second sensor signal when the power switch is off, 
and counting an output of the comparator. 
However, Kawano teaches second power that is intermittent power (see at least para.[0049], Kawano teaches “while the ignition switch 3 is off and is driven intermittently”) having a voltage lower than the first power to the second sensor when the power switch is off (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off. Then, the CPU 15 activates the third power supply unit 13 after confirming the fact that the ignition switch 3 is set off”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara with the teachings of Kawano to use a second power that is intermittent power having a voltage lower than the first power to the second sensor when the power switch is off in order to effectively detect rotations even when an ignition switch is off, as recognized by Kawano in at least para.[0001]. 
Kuwahara in view of Kawano does not expressly indicate a comparator that operates using the first power supplied from the power supply unit as a power source and compares a first reference voltage based on a voltage of the first power and the second sensor signal when the power switch is on, and operates using the second power supplied from the power supply unit as a power source and compares a second reference voltage based on a voltage of the second power and the second sensor signal when the power switch is off, 
and counting an output of the comparator. 
Furthermore, Yoshikawa teaches a comparator (see at least para.[0004]) that operates using the first power supplied from the power supply unit as a power source (see at least para.[0003], “power consumption of the battery”) and compares a first reference voltage (see at least para.[0026], “The threshold value L1”)  based on a voltage of the first power (see at least para.[0003], “an ECU that controls a motor based on the detection results of various sensors when the ignition is turned on”, wherein the set threshold value of the comparator is related to a “first power” in a situation where the ignition is “on”) and the sensor signal (see at least para.[0004], “a quadrant detection unit… Sin signal and Cos signal levels”) when the power switch is on (see at least para.[0003], “an ECU that controls a motor based on the detection results of various sensors when the ignition is turned on”), 
and operates using the second power supplied from the power supply unit as a power source (see at least para.[0003], “reduce the power consumption of the battery, the power supply to the ECU is stopped when the IG is off”) and compares a second reference voltage  (see at least para.[0026], “threshold value L2”) based on a voltage of the second power (see at least para.[0004], “reduce the power consumption of the battery, the power supply to the ECU is stopped when the IG is off”, wherein the set threshold value of the comparator is related to a “second power” in a situation where the ignition is “off”) and the sensor signal (see at least para.[0004], “a quadrant detection unit… Sin signal and Cos signal levels”) when the power switch is off (see at least para.[0004], “reduce the power consumption of the battery, the power supply to the ECU is stopped when the IG is off”), 
and counting (see at least para.[0004], “The count direction determination unit… The counter increases /decreases the count value,”) an output of the comparator (see at least para.[0004], “comparator uses a Hi level signal as the first signal if the Sin signal and Cos signal levels according to the rotation angle of the motor are higher than the set threshold value, and a second signal if the value is lower”). 
wherein the second reference voltage (see at least para.[0026], “threshold value L2”) is lower than the first reference voltage (see at least para.[0026], “The threshold value L1 is set to be larger than the threshold value L2”)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano with the teachings of Yoshikawa to use a second reference voltage that is lower than a first reference voltage in order to effectively detect rotations of a steering motor even when an ignition switch is off, as recognized by Yoshikawa in at least para.[0003].

Regarding claim 2, Kuwahara does not expressly indicate the power supply unit supplies the first power as a power source to the counter when the power switch is on and generates third power that is continuous power having a same voltage as the second power and supplies to the counter as a power source when the power switch is off.
However, Kawano teaches the power supply unit supplies the first power as a power source to the counter when the power switch is on (see at least para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off.”, wherein the power supply unit supplies the first power as a power source to the counter when the power switch is on) and generates third power that is continuous power having a same voltage as the second power and supplies to the counter as a power source when the power switch is off (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off. Then, the CPU 15 activates the third power supply unit 13 after confirming the fact that the ignition switch 3 is set off”, wherein the power supply unit supplies the first power as a power source to the counter when the power switch is on and generates the third power that is continuous power having the same voltage as the second power, and supplies power to the counter when the ignition switch is off, in order to detect when an ignition switch is “off”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Yoshikawa with the teachings of Kawano to use a second power that is intermittent power having a voltage lower than the first power to the second sensor when the power switch is off in order to effectively detect rotations even when an ignition switch is off, as recognized by Kawano in at least para.[0001]. 

Regarding claim 3, Kuwahara does not expressly indicate the limitations of claim 3. 
However, Kawano teaches the power management unit includes a regulator (see at least para.[0021], “The third power supply unit 13 is directly connected to the battery 2… The third power supply unit 13 is, for example, a constant power supply of 3.5 V”. Also, see at least para.[0020], “first power supply unit 11 and the second power supply unit 12 are connected to the battery 2”, lso, see at l;east para.[0022], “both of the first power supply unit 11 the second power supply unit 12 are constant power supplies of 5 V”, wherein each power supply regulates the voltage of the battery to a specific voltage) that generates fourth power that is continuous power having a first regulator voltage from an external power source when the power switch is on (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off”, which anticipates setting any number of different voltages based on the respective power supplies, wherein Kawano anticipates generating a fourth power that is continuous power having a first regulator voltage from an external power source when the ignition switch is on and generates the fifth power that is continuous power having a second regulator voltage lower than the first regulator voltage form the external power source when the power switch is cut off, and the power supply unit generates the first power from the fourth power and generates the second power and the third power from the fifth power)
and generates fifth power that is continuous power having a second regulator voltage lower than the first regulator voltage from the external power source when the power switch is off (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off. Then, the CPU 15 activates the third power supply unit 13 after confirming the fact that the ignition switch 3 is set off”, which anticipates setting any number of different voltages, including, but not limited to, fourth and fifth powers, by increasing or decreasing the output of the respective power supplies); 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Yoshikawa with the teachings of Kawano to use at least fourth and fifth powers in order to effectively detect rotations even when an ignition switch is off, as recognized by Kawano in at least para.[0001]. 

Regarding claim 5, Kuwahara anticipates a time width of one intermittent output of the second power is less than or equal to 220μsec (see at least para.[0134], “Specifically, as illustrated in FIG. 6, the power control unit 50 alternatingly and repeatedly switches on and off the first changeover switch 50c only for a supply time Tc (1 [ms] in the example of FIG. 6) at each first interval Xl (having the OFF state for 99 [ms] in the example of FIG. 6”, which anticipates using any time width that corresponds to a time constant that will allow the system obtain accurate sensor signals based the sensor’s device specifications. Therefore, one of ordinary skill in the art at the time of the invention would find it obvious to set the time interval to be “in accordance with a time constant” in order to allow for the time interval to be sufficient for allowing the functions of the system taught by Kuwahara to be performed, wherein the appropriate time interval can be determined using device specifications and by testing the time of designing the system) when the power switch is off (see at least para.[0134], Kuwahara teaches “Specifically, as illustrated in FIG. 6, the power control unit 50 alternatingly and repeatedly switches on and off the first changeover switch 50c only for a supply time Tc (1 [ms] in the example of FIG. 6) at each first interval Xl (having the OFF state for 99 [ms] in the example of FIG. 6). As a result, the power supply state of the power supplied from the battery 61 to the first and second rotation information detection function units 51 and 52 is changed to the first intermittent supply state”, which anticipates using any consumption current that is “allowed” for the sensor based the sensors current thresholds and/or device specifications and an appropriate time width can be determined. Therefore, it is an obvious design choice to for the time interval to be set “in accordance with a consumption current allowed for the rotation angle detection device when the power switch is off”, as clearly the time interval chosen by Kuwahara will provide the current necessary to perform the functions recited by Kuwahara when the ignition is off. Therefore, one of ordinary skill in the art at the time of the invention would find it obvious to set the time interval to be “in accordance with a consumption current allowed for the rotation angle detection device when the power switch is off” in order to allow for the time interval to be sufficient for allowing the functions of the system taught by Kuwahara to be performed, wherein the appropriate time interval can be determined using device specifications and by testing the time of designing the system). 
Regarding claim 6, Kuwahara anticipates a time width of one intermittent output of the second power is set in accordance with a time constant of the second sensor signal when the second power is intermittently supplied (see at least para.[0134], Kuwahara teaches “Specifically, as illustrated in FIG. 6, the power control unit 50 alternatingly and repeatedly switches on and off the first changeover switch 50c only for a supply time Tc (1 [ms] in the example of FIG. 6) at each first interval Xl (having the OFF state for 99 [ms] in the example of FIG. 6). As a result, the power supply state of the power supplied from the battery 61 to the first and second rotation information detection function units 51 and 52 is changed to the first intermittent supply state”, which anticipates using any time width that corresponds to a time constant that will allow the system obtain accurate sensor signals based the sensor’s device specifications. Therefore, one of ordinary skill in the art at the time of the invention would find it obvious to set the time interval to be “in accordance with a time constant” in order to allow for the time interval to be sufficient for allowing the functions of the system taught by Kuwahara to be performed, wherein the appropriate time interval can be determined using device specifications and by testing the time of designing the system).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US Publication No. 2018/0234039) in view of Kawano (US Publication No. 2020/0284614), and Yoshikawa (JP2018177005), as applied to claim 1 above, and further in view of Hara (US Publication No. 2018/0201303).
Regarding claim 4, Kuwahara in view of Kawano and Yoshikawa does not expressly indicate the comparator and the power supply unit are arranged in a single integrated circuit chip.
However, Hara teaches the comparator and the power supply unit are arranged in a single integrated circuit chip (see at least Fig.1 and para.[0070], [0071], and [0079], Hara teaches the comparator and the power supply unit are arranged in a single integrated circuit). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano, and Yoshikawa with the teachings of Hara to use a comparator and a power supply unit arranged in a single integrated circuit chip in order to effectively improve the reliability of a drive device for a power steering system, as recognized by Hara in at least para.[0012], wherein the combination of separate elements integrated into a single structure is merely a matter of obvious engineering design choice as seen in MPEP 2144.04, Section V, part B. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US Publication No. 2018/0234039) in view of Kawano (US Publication No. 2020/0284614), Yoshikawa (JP2018177005), and Tanaka (US Publication No. 2019/0212216).
Regarding claim 8, Kuwahara in view of Kawano and Yoshikawa teaches the rotation angle detection device of claim 1, the rotation angle detection device being configured to calculate rotation angle information of a motor rotation shaft of the motor as seen in at least the rejection of claim 1 above. 
 Kuwahara in view of Kawano and Yoshikawa does not expressly indicate as a whole the remaining limitations of claim 8. 
However, Tanaka teaches An electric power steering device comprising (see at least para.[0035], Tanaka teaches “The electric power steering device 20”): 
a torque sensor configured to detect steering torque that is applied to a steering shaft based on a torsion angle between an input shaft and an output shaft connected via a torsion bar mounted on a steering shaft of a vehicle (see at least para.[0068], Tanaka teaches “When a torsional torque is applied between the input shaft 41 and the output shaft 43 and a torsional displacement (torsion angle) occurs in the torsion bar 42, the first coupling portion 14 and the second coupling portion 15 also rotate in conjunction with the input shaft 41 and the output shaft 43…The detection surface 13a of the magnetic sensor 13 rotates in accordance with the torsional displacement with respect to the magnetic yoke 12 and the magnet 11”); 
a motor configured to provide steering assistance force to a steering mechanism of the vehicle (see at least para.[0035], Tanaka teaches “a motor 21 for outputting an assisting torque for assisting steering of the steering wheel 30”); 
a motor control unit configured to drive and control the motor based on the steering torque (see at least para.[0035], Tanaka teaches “a motor 21 for outputting an assisting torque for assisting steering of the steering wheel 30”); 
and a steering angle calculation unit configured to calculate a steering angle of the input shaft based on the torsion angle (see at least para.[0068], Tanaka teaches “a torsional displacement (torsion angle) occurs in the torsion bar 42”), a reduction ratio of a reduction gear (see at least para.[0035], Tanaka teaches “The reduction gear 22 reduces the rotation of the motor 21 and transmits the decelerated rotation to the steering shaft 40”), and the rotation angle information (see at least para.[0080], Tanaka teaches “a change in the magnetic flux density based on a change in the rotation angle can also be easily detected”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano and Yoshikawa with the teachings of Tanaka to use the electric power steering deivce disclosed by Tanaka in order to prevent a decrease in detection accuracy of the parameters of the steering system, as recognized by Tanaka in at least para.[0169]. 
Regarding claim 9, Kuwahara teaches A control method of an electric power steering device (see at least para.[0038], “a motor drive control apparatus 45”), the electric power steering device comprising: 
a torque sensor configured to detect steering torque (see at least para.[0032-0033]) 
a motor configured to provide steering assistance force to a steering mechanism of the vehicle (see at least para.[0007], “an electric motor that applies a steering assistance force to a steering shaft”); 
and a rotation angle detection device (see at least para.[0038], “a motor drive control apparatus 45”, wherein the motor drive control apparatus 45 performs detecting of rotational angles using sensor within the motor drive control apparatus 45 itself) comprising: 
a first sensor (see at least para.[0045], Kuwahara teaches “The motor rotation sensor 46”) that is supplied with power when a power switch is on (see at least para.[0122], Kuwahara teaches “the IG switch 62 is in the ON state, and the power from the battery 61 is supplied to the first and second rotation information detection function units 51 and 52 via the power control unit 50 in the normal supply state”) and outputs a first sensor signal in accordance with a rotation of a motor rotation shaft of a motor (see at least para.[0045], Kuwahara teaches “The motor rotation sensor 46 is a magnetic sensor for detecting rotational position information of the electric motor 44”), 
and to which power supply is stopped when the power switch is off (see at least para.[0006], Kuwahara teaches ending a first power delivery when the ignition is turned off,   “a power control unit that, when it is determined that an ignition switch is in an OFF state, intermittently supplies power from a battery to the rotation information detection function unit at a first interval set in advance during the OFF state of the ignition switch”); 
an angular position calculation unit (see at least para.[0289], Kuwahara teaches “the rotational position information input to the counter unit is "(sin 8, cos 8)." However, the invention is not limited to this configuration as long as it is the rotational position information. For example, rotational position information subjected to angular calculation may be employed”) that is supplied with power when the power switch is on and calculates angular position information representing an angular position of the motor rotation shaft based on the first sensor signal (see at least para.[0006], Kuwahara teaches ending a first power delivery when the ignition turned off, “a power control unit that, when it is determined that an ignition switch is in an OFF state, intermittently supplies power from a battery to the rotation information detection function unit at a first interval set in advance during the OFF state of the ignition switch”), 
and to which power supply is stopped when the power switch is off (see at least para.[0189], Kuwahara teaches “the first and second rotation angle calculation units 471e and 472e and the first and second output determination units 471/ and 472/ are not operated since no power is supplied”); 
a second sensor (see at least para.[0068], Kuwahara teaches “the second rotational position information detector 46c”) that outputs a second sensor signal including a sine-wave signal and a cosine-wave signal in accordance with a rotation of the motor rotation shaft (see at least para.[0068], Kuwahara teaches “the second rotational position information detector 46c can detect a magnetic flux of the multipolar ring magnet 46a changing depending on a rotational position of the motor rotation shaft 44a as a magnetic detection signal having sine and cosine waveforms (the second motor rotational position signal (sin 82, cos 82))”); 
a power management unit (see at least para.[0044], “a power control unit 50”) that supplies first power that is continuous power to the second sensor when the power switch is on (see at least para.[0058], “When it is determined that the IG switch 62 is in the ON state on the basis of the IG signal, the power control unit 50 performs a control for continuously supplying the power from the battery 61 to the first and second rotational position information detectors 46b and 46c”), supplies second power that is intermittent power to the second sensor when the power switch is off (see at least para.[0105], Kuwahara teaches “The first and second rotation information detection function units 51 and 52 are intermittently supplied with power from the battery 61 via the power control unit 50 even when the IG switch 62 becomes an OFF state”), and outputs rotation number information representing a rotation number of the motor rotation shaft based on the second sensor signal (see at least para.[0116], Kuwahara teaches “the power supply control unit 50b determines whether or not the motor rotation number is equal to or higher than a preset rotation number cot set in advance on the basis of the rotational displacement input from the rotational displacement detector 50a during the first intermittent supply state”); 
and a rotation angle calculation unit (see at least para.[0054], “the controller 48) that is supplied with power when the power switch is on and calculates rotation angle information representing a rotation angle of the motor rotation shaft based on the angular position information and the rotation number information (see at least para.[0054],  “when the IG switch 62 is switched from the OFF state to the ON state, the controller 48 according to the first embodiment calculates the steering angle 8s at the time of switching from the OFF state to the ON state on the basis of the steering angle 8s and the change amount of the motor rotation position (count values Cs and Cc described below) immediately before the OFF state and the change amount of the motor rotation position immediately after switching to the ON state stored in a nonvolatile memory (not shown) in advance”. Also, see at least para.[0247],  “second counter unit 472c and the second memory unit 472d measure the second count values Cs2 and Cc2 as a change amount of the rotational position of the electric motor 44 and the second rotation count Rt2 as a rotation count of the electric motor 44”), and to which power supply is stopped when the power switch is off (see at least para.[0054], “immediately before the OFF state and the change amount of the motor rotation position immediately after switching to the ON state stored in a nonvolatile memory (not shown) in advance.”), 
wherein the power management unit (see at least para.[0105], Kuwahara teaches “the power control unit 50”) includes: 
a power supply unit (se at least para.[0059], “battery 61 may be referred to as a "normal supply state" in some cases”) that generates the first power (see at least para.[0112], “a power supply state in which the power is continuously supplied from the battery 61 may be referred to as a "normal supply state" in some cases”) and the second power (see at least para.[0113], “when it is determined that the IG switch 62 is in the OFF state, a control is performed such that the power is intermittently supplied from the battery 61 to the first and second rotation information detection function units 51 and 52. That is, the power consumption during the OFF state of the IG switch 62 is reduced by intermittently supplying the power”); 
and a counter that detects a rotation number of the motor rotation shaft (see at least para.[0261],   “the measured count value”. Also, see at least para.[0261], “when the motor rotation number starts to decrease in the normal supply state”); 
and wherein the rotation angle detection device (see at least para.[0038], “a motor drive control apparatus 45”, wherein the motor drive control apparatus 45 performs detecting of rotational angles using sensor within the motor drive control apparatus 45 itself) is configured to calculate rotation angle information of a motor rotation shaft of the motor (see at least para.[0044], “the motor drive control apparatus 45 includes a motor rotation sensor 46, a rotation detection device 47”). 
Kuwahara does not expressly indicate a torque sensor configured to detect steering torque that is applied to a steering shaft based on a torsion angle between an input shaft and an output shaft connected via a torsion bar mounted on a steering shaft of a vehicle; 
second power that is intermittent power having a voltage lower than the first power to the second sensor when the power switch is off,
 a comparator that operates using the first power supplied from the power supply unit as a power source and compares a first reference voltage based on a voltage of the first power and the second sensor signal when the power switch is on, and operates using the second power supplied from the power supply unit as a power source and compares a second reference voltage based on a voltage of the second power and the second sensor signal when the power switch is off; 
counting an output of the comparator, 
wherein the second reference voltage is lower than the first reference voltage; 
the electric power steering device further comprising: 
a motor control unit configured to drive and control the motor based on the steering torque; and a steering angle calculation unit configured to calculate a steering angle of the input shaft based on the torsion angle, a reduction ratio of a reduction gear, and the rotation angle information, the control method comprising: 
controlling, wherein the steering assistance force applied by the motor is controlled based on the steering angle calculated by the steering angle calculation unit.
However, Kawano teaches second power that is intermittent power (see at least para.[0049], Kawano teaches “while the ignition switch 3 is off and is driven intermittently”) having a voltage lower than the first power to the second sensor when the power switch is off (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off. Then, the CPU 15 activates the third power supply unit 13 after confirming the fact that the ignition switch 3 is set off”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara with the teachings of Kawano to use a second power that is intermittent power having a voltage lower than the first power to the second sensor when the power switch is off in order to effectively detect rotations even when an ignition switch is off, as recognized by Kawano in at least para.[0001]. 
Kuwahara with the teachings of Kawano does not expressly indicate a torque sensor configured to detect steering torque that is applied to a steering shaft based on a torsion angle between an input shaft and an output shaft connected via a torsion bar mounted on a steering shaft of a vehicle; 
a comparator that operates using the first power supplied from the power supply unit as a power source and compares a first reference voltage based on a voltage of the first power and the second sensor signal when the power switch is on, and operates using the second power supplied from the power supply unit as a power source and compares a second reference voltage based on a voltage of the second power and the second sensor signal when the power switch is off; 
counting an output of the comparator, 
wherein the second reference voltage is lower than the first reference voltage; 
the electric power steering device further comprising: 
a motor control unit configured to drive and control the motor based on the steering torque; and a steering angle calculation unit configured to calculate a steering angle of the input shaft based on the torsion angle, a reduction ratio of a reduction gear, and the rotation angle information, the control method comprising: 
controlling, wherein the steering assistance force applied by the motor is controlled based on the steering angle calculated by the steering angle calculation unit.
Furthermore, Yoshikawa teaches a comparator (see at least para.[0004]) that operates using the first power supplied from the power supply unit as a power source (see at least para.[0003], “power consumption of the battery”) and compares a first reference voltage (see at least para.[0026], “The threshold value L1”)  based on a voltage of the first power (see at least para.[0003], “an ECU that controls a motor based on the detection results of various sensors when the ignition is turned on”, wherein the set threshold value of the comparator is related to a “first power” in a situation where the ignition is “on”) and the sensor signal (see at least para.[0004], “a quadrant detection unit… Sin signal and Cos signal levels”) when the power switch is on (see at least para.[0003], “an ECU that controls a motor based on the detection results of various sensors when the ignition is turned on”), 
and operates using the second power supplied from the power supply unit as a power source (see at least para.[0003], “reduce the power consumption of the battery, the power supply to the ECU is stopped when the IG is off”) and compares a second reference voltage  (see at least para.[0026], “threshold value L2”) based on a voltage of the second power (see at least para.[0003], “an ECU that controls a motor based on the detection results of various sensors when the ignition is turned on”, wherein the set threshold value of the comparator is related to a “second power” in a situation where the ignition is “off”) and the sensor signal (see at least para.[0004], “a quadrant detection unit… Sin signal and Cos signal levels”) when the power switch is off (see at least para.[0004], “reduce the power consumption of the battery, the power supply to the ECU is stopped when the IG is off”), 
and counting (see at least para.[0004], “The count direction determination unit… The counter increases /decreases the count value,”) an output of the comparator (see at least para.[0004], “comparator uses a Hi level signal as the first signal if the Sin signal and Cos signal levels according to the rotation angle of the motor are higher than the set threshold value, and a second signal if the value is lower”). 
wherein the second reference voltage (see at least para.[0026], “threshold value L2”) is lower than the first reference voltage (see at least para.[0026], “The threshold value L1 is set to be larger than the threshold value L2”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano with the teachings of Yoshikawa to use a second reference voltage that is lower than a first reference voltage in order to effectively detect rotations of a steering motor even when an ignition switch is off, as recognized by Yoshikawa in at least para.[0003].
Kuwahara in view of Kawano and Yoshikawa does not expressly indicate 
a torque sensor configured to detect steering torque that is applied to a steering shaft based on a torsion angle between an input shaft and an output shaft connected via a torsion bar mounted on a steering shaft of a vehicle; 
wherein the second reference voltage is lower than the first reference voltage; 
the electric power steering device further comprising: 
a motor control unit configured to drive and control the motor based on the steering torque; and a steering angle calculation unit configured to calculate a steering angle of the input shaft based on the torsion angle, a reduction ratio of a reduction gear, and the rotation angle information, the control method comprising: 
controlling, wherein the steering assistance force applied by the motor is controlled based on the steering angle calculated by the steering angle calculation unit.
Kuwahara in view of Kawano and Yoshikawa does not expressly indicate 
a torque sensor configured to detect steering torque that is applied to a steering shaft based on a torsion angle between an input shaft and an output shaft connected via a torsion bar mounted on a steering shaft of a vehicle; 
the electric power steering device further comprising: 
a motor control unit configured to drive and control the motor based on the steering torque; and a steering angle calculation unit configured to calculate a steering angle of the input shaft based on the torsion angle, a reduction ratio of a reduction gear, and the rotation angle information, the control method comprising: 
controlling, wherein the steering assistance force applied by the motor is controlled based on the steering angle calculated by the steering angle calculation unit.
However, Tanaka teaches an electric power steering device (see at least para.[0035], “The electric power steering device 20”) comprising:
a torque sensor (see at least para.[0068], Tanaka teaches “When a torsional torque is applied between the input shaft 41 and the output shaft 43 and a torsional displacement (torsion angle) occurs in the torsion bar 42, the first coupling portion 14 and the second coupling portion 15 also rotate in conjunction with the input shaft 41 and the output shaft 43…The detection surface 13a of the magnetic sensor 13 rotates in accordance with the torsional displacement with respect to the magnetic yoke 12 and the magnet 11”) configured to detect steering torque that is applied to a steering shaft based on a torsion angle (see at least para.[0068], “(torsion angle)”) between an input shaft  (see at least para.[0068], “input shaft 41”) and an output shaft (see at least para.[0068], “output shaft 43”) connected via a torsion bar (see at least para.[0068], “torsion bar 42”) mounted on a steering shaft of a vehicle (see at least para.[0032], “steering shaft 40”); 
the electric power steering device further comprising: 
a motor control unit configured to drive and control the motor based on the steering torque(see at least para.[0035], Tanaka teaches “a motor 21 for outputting an assisting torque for assisting steering of the steering wheel 30”);
 and a steering angle calculation unit configured to calculate a steering angle of the input shaft based on the torsion angle (see at least para.[0068], Tanaka teaches “a torsional displacement (torsion angle) occurs in the torsion bar 42”), a reduction ratio of a reduction gear (see at least para.[0035], Tanaka teaches “The reduction gear 22 reduces the rotation of the motor 21 and transmits the decelerated rotation to the steering shaft 40”), and the rotation angle information (see at least para.[0080], Tanaka teaches “a change in the magnetic flux density based on a change in the rotation angle can also be easily detected”), the control method comprising: 
controlling, wherein the steering assistance force applied by the motor is controlled (see at least para.[0035], “outputting an assisting torque for assisting steering of the steering wheel 30 by a driver”) based on the steering angle calculated by the steering angle calculation unit (see at least para.[0068], “(torsion angle) occurs in the torsion bar 42, the first coupling portion 14 and the second coupling portion 15 also rotate in conjunction with the input shaft 41 and the output shaft 43”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano and Yoshikawa with the teachings of Tanaka to use the electric power steering deivce disclosed by Tanaka in order to prevent a decrease in detection accuracy of the parameters of the steering system, as recognized by Tanaka in at least para.[0169]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665